0 OA DA WNW BW NY &

NO wo bP PO KH WH HN HN HN KR RB HR KF KF PF eS eS eR
oOo nN Dn ON BP WO NO K& CO OO DBA HR vA HP WH NO KH OD

 

(fase’3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.425 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

HUMBERTO I. MIRANDA, Case No.: 3:19-cv-01605-LAB-RBM

CDCR #AU-3793, | |
Plaintife | REPORT & RECOMMENDATION

| "| OF U.S. MAGISTRATE JUDGE RE:

V.
. (1) GRANTING IN PART AND
RN ADDN, om on 4 DENYING IN PART DEFENDANTS’
° 8 MOTION TO DISMISS

FLORES, Correctional Officer, PLAINTIFFS FIRST AMENDED
Defendants.| COMPLAINT; AND

(2) GRANTING PLAINTIFF’S
MOTION FOR LEAVE TO FILE
SECOND AMENDED COMPLAINT

 

[Docs. 15 & 22]

 

I. INTRODUCTION .
Plaintiff Humberto I. Miranda (“Plaintiff >), a state prisoner proceeding pro se, brings
an action arising under 42 U.S.C..§ 1983 (“Section 1983”) related to Eighth Amendment
conditions of confinement claim after wet and heavy objects from the ceiling allegedly fell |
on him and his girlfriend in a facility visitation room. The incident occurred while Plaintiff

was a prisoner at Centinela State Prison (“CEN”).

1

 

3:19-cv-01605-LAB-RBM

 
Oo OH IN HD Wn FP W NO

7

 

 

flase 3:19-cv-01605-LAB-RBM Document 25° Filed 04/28/21 PagelD.426 Page 2.of 13

On February 8, 2021, Defendants Raymond Madden (“Warden Madden’),
Correctional Officer Ramirez (“Officer Ramirez”), and Correctional Officer Flores
(“Officer Flores”) filed a Motion to Dismiss (“MTD”) Plaintiffs First Amended
Complaint. (Doc. 15.) Plaintiff filed his response on April 5, 2021, and Defendants filed
a reply on April 14, 2021. (Docs. 20, 24.) While the MTD was pending a report and
recommendation by the undersigned, Plaintiff filed a Motion for Leave to Amend
Complaint (“Motion for Leave’) on April 9, 2021. (Doc. 22.) |

For the reasons outlined below, the undersigned issues a Report and
Recommendation as to Defendants’ MTD and Motion for Leave. See 28 U.S.C. §
636(b)(1)(B); CivLR 72.1(c) and 72.3(a). After a thorough review of the pleadings, papers,
prior orders of the Court, the facts, and applicable law, the undersigned respectfully
recommends that Defendants’ MTD be GRANTED IN PART AND DENIED IN PART.
(Doc. 15.) As to Plaintiff's Motion for Leave, the undersigned respectfully recommends
that the motion be GRANTED. (Doc. 22.) | |

Il. PROCEDURAL HISTORY

On August 26, 2019, Plaintiff filed a Complaint against Nancy Adam, John Doe,
Kevin Reilly, Warden Madden, Officer Ramirez, and Officer Flores alleging civil rights
violations arising under Section 1983. (Doc. 1.). Specifically, Plaintiff claimed Eighth
Amendment violations alleging deliberate indifference towards his conditions of
confinement and medical needs. (/d.) |

On November 4, 2019, the Court granted Plaintiff leave to proceed in forma
pauperis, conducted its initial screening of the Complaint, and dismissed it sua sponte in
its entirety for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and §
1915A(b). (Doc. 5.) The Court granted Plaintiff forty-five days leave to file an amended
complaint to address all pleading deficiencies. (/d. at 14.) On January 27, 2020, Plaintiff
filed an Amended Complaint (“FAC”) (Doc. 8) where he renamed the same Defendants,
realleged both Eighth Amendment claims, sought declaratory relief, compensatory and
punitive damages, and demanded a jury trial. (See Doc. 8 at 23-25.)

2

3:19-ev-01605-LAB-RBM

 
Co mH ND wn FR WD NO &

—
Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

(tase 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 ..PagelD.427 Page 3 of 13

The Court dismissed Plaintiff's claim for inadequate medical care against all

Defendants on May 26, 2020. (Doc. 9 at 14.) The Court directed the Clerk to issue a

Eighth Amendment claim, finding sufficient facts to plausibly allege that these Defendants
acted with deliberate indifference towards Plaintiff's conditions of confinement. (Id.)
Now, the instant MTD seeks dismissal of Plaintiff's Eighth Amendment conditions of
confinement claim.
| Wi. FACTUAL BACKGROUND

For purposes of the instant Motion, the foregoing facts from the FAC are accepted
as true. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).

i. Allegations in FAC | |

On August 22, 2015, Plaintiff was sitting at a table with his girlfriend Veronica

Adame (“Adame”) in CEN’s Facility C visiting room when “wet and heavy objects, water,

on the top of their heads, neck, back, and shoulders.” (Doc. 8 at 14, §§ 13-14.) Plaintiff
“covered Adame with his body and ushered her under the table” to seek refuge. (/d. at 14,
4.15.) Afterward, Plaintiff and Adame observed an 8 x 8-foot hole in the ceiling directly
above where they were sitting. Ud. at 14,916.) “Their food items, money, and personal
possessions were scattered on the floor and covered in water, ceiling tile, and debri[s].”
(id. at 417.) |
After Plaintiff reported the incident and requested medical aid, Officers Ramirez and
Flores laughed. (/d. at 17-18, 9] 34-38.) Adame was then escorted to the visiting-room
lobby and medical staff was called to “check on [her] injuries.” (d. at 17-18, { 35.)
Additionally, Plaintiff contends Officer Ramirez and Officer Flores were “assigned
to [the] C-Facility visiting room for at least [ninety] days” before the ceiling collapsed and
during that time the air conditioner “kept shutting do[wn]” causing average temperatures
to reach between 90 to 155 degrees during the summer. (/d. at 15-16, [9 24-26.) After the

air conditioner was reported to be repaired “a leak began to fall in the immediate area where

3
3:19-cv-01605-LAB-RBM

 

summons upon Warden Madden, Officer Ramirez, and Officer Flores as to the remaining:

and debri[s] that smelled of mildew fell from the ceiling [striking] both Plaintiff and Adame

 
Oo 7A NWN A BP WD NO

NBO bNHO NO NH WN HN WN NN NO KF KH HK HF KH HF FEF OEE
Ont NBN WN BW YN KF COS OO WBwns DB NH BP WW NO KF O&O

 

‘Case 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.428 Page 4 of 13

... the ceiling collapsed.” (Ud. at 16, § 27.) Plaintiff, Adame, and “many other inmates
and visitors” notified Officers Ramirez and Flores about the leak and the possible risk of
injury, but both Officers “waived it off as nonsense,” and refused “to [submit] a

maintenance work order to fix the leak.” (/d. at 16-17, §§ 29-32.) Plaintiff also contends

“substantial risk of injury from the date of the notice up to August 22, 2015,” [when] the

ceiling eroded[,| . . . became soaked with water” and “eventually collaps[ed].” (Id. at 17,

4 33.)

the ceiling” after a committee composed of inmate visitors, including Adame, reported
“[t]his and many other complaints and concerns” directly to him “at or around [thirty] days
prior to the incident... .” (Id. at 14-15, J¥ 18-22.) In addition to the foregoing notice,

Warden Madden attended a meeting where the committee “notified prison officials of the

room.” (/d. at 15, 421, 17, J 32.)

ii. Surviving Cause of Action in FAC

The remaining claim in the FAC alleges an Eighth Amendment unsafe conditions-
of-confinement cause of action against Warden Madden, Officer Ramirez, and Officer
Flores. (Doc. 8 at 23-24, J] 73-74.) Warden Madden is sued in his individual capacity,
with liability being premised upon his responsibility for the operation of CEN and the
welfare and safety of all inmates in his custody. (/d. at 12,9] 4.) Officers Ramirez and
Flores, both CEN correctional officers, are sued in their individual capacities with liability
premised upon their assignment to CEN Facility C visiting room, awareness of the leak in

the ceiling, and failure to submit a maintenance request. (/d. at 12-13, {| 6-7.)

iii. Plaintiffs Prayer for Relief

fees. (Doc. 8 at 24-25, {9 77-82). This includes compensatory damages in the amount of

$250,000 against all Defendants, jointly and severally; and punitive damages in the amount

4

 

3:19-cv-01605-LAB-RBM

Officers Ramirez and Flores’ refusal to address and/or report the leak placed him at a |

Plaintiff also alleges that Warden Madden was “well aware of a leak coming from |

leak in the ceiling and the continuing problems with the air conditioners in [the] visiting

Plaintiff seeks declaratory relief, compensatory and punitive damages, costs, and.

 

 
0 wa nN HD Wn BW YN

No No No No bo N No N we) — —_ — _ _ _ ee Se oe —
CO “Ss BN OH BR WO NO KF CO BO Wns HDB WN FBP WW NYO KY OCS

 

ase 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.429 Page 5 of 13

of $100,000 against each Defendant. (/d.)
IV. LEGAL STANDARD
i. Motion to Dismiss |
| A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ.
P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 932 (9th Cir. 2001). The motion may be
granted only if the complaint lacks a “cognizable legal theory” or sufficient facts to support
a cognizable legal theory. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122
(9th Cir. 2013) (internal quotations and citations omitted). Although a complaint need not
contain detailed factual allegations, it must plead “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). “A
claim has facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (citing Twombly, 550 U.S. at 556). |

“[A] plaintiffs obligation to provide the ‘ grounds’ of his ‘entitle[ment] to relief
requires more than labels and conclusions, and a formulaic recitation of the elements of a
cause of action will not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478
USS. 265, 286 (1986) (alteration in original)). A court need not accept “legal conclusions”
as true. Iqbal, 556 US. at 678. |

In deciding a 12(b)(6) motion, “all material allegations of the complaint are accepted
as true, as well as all reasonable inferences to be drawn from them.” Navarro, 250 F.3d at
932 (citing Cahill v. Liberty Mut. Ins. Co., 80 F.3d 338 (9th Cir. 1996)). But, “to be entitled
to the presumption of truth, allegations in a complaint . . . may not simply recite the
elements of a cause of action, but must contain sufficient allegations of underlying facts to
give fair notice and to enable the opposing party to defend itself effectively.” Starr v. Baca,
652 F.3d 1202, 1216 (9th Cir. 2011). | | |

In reviewing the sufficiency of a complaint, the court is limited to the complaint

itself and its attached exhibits, documents incorporated by reference, and matters properly

5

 

3:19-cv-01605-LAB-RBM

 
WN NY NY NY NY NNN — Be ee ee ee ee
Oo NA A KR WYN KF SO Oo wm XN AN BR WHR OC

7

Oo Oo ND HD WW HR W YN eS

 

 

tase 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.430 Page 6 of 13

subject to judicial notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 USS. 308, 322-
23 (2007); see also In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir. 2014).
ii. Standard for Pro Se Litigants
Where a plaintiff appears in propria persona ina civil rights case, the court must
construe the pleadings liberally and afford the plaintiff any benefit of the doubt. Karim-
Panahi v. L.A. Police Dep't, 839 F.2d 621, 623. (9th Cir. 1988). The rule of liberal

construction is “particularly important in civil rights cases.” Ferdik v. Bonzelet, 963 F.2d

1258, 1261 (9th Cir. 1992). In giving a liberal interpretation to a pro se civil rights

complaint, courts may not “supply essential elements of claims that were not initially pled.”

Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). “Vague

|[and conclusory allegations of official participation in civil rights violations are not

sufficient to withstand a motion to dismiss.” Ivey, 673 F.2d at 268; see also Jones v. Cmty.
Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984) (finding conclusory allegations
unsupported by facts insufficient to state a claim under § 1983). “The plaintiff must allege
with at least some degree of particularity overt acts which defendants engaged in that

support the plaintiffs claim.” Jones, 733 F.2d at 649 (internal quotation omitted).

Notably, the court must give a pro se litigant leave to amend his complaint “unless |

it determines the pleading could not possibly be cured by the allegation of other facts.”
Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). Thus, before a pro se civil rights
complaint may be dismissed, the court must provide the plaintiff with a statement of the

complaint’s deficiencies. Karim-Panahi, 839 F.2d at 623-24. But where amendment of a

| pro se litigant’s complaint would be futile, denial of leave to amend is appropriate. See

James v. Giles, 221 F.3d 1074, 1077 (9th Cir. 2000).
Vv. DISCUSSION
Defendants seek to dismiss the remaining cause of action against Warden Madden,
Officer Ramirez, and Officer Flores arguing that the FAC fails to state a cause of action
under the Eighth Amendment in that a leaking air-conditioning unit is not an objectively

sufficiently serious harm and also because there are no facts to suggest deliberate

6

3:19-cv-01605-LAB-RBM

 
0 ON DA WN BP WW NH HY

NO NO NH WHO HN NHN HN HV KN HH HF KF KF KF KF OS OP Sl
ao SD DN UO BP WY NY KH DBD ODO Dna DBA FSP WY NYO KK O&O

am.

 

 

frase 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.431 Page 7 of 13

indifference by any Defendant. (Doc. 15.) Defendants also seek dismissal based upon
qualified immunity grounds. (Doc. 15 at 13-14.) Plaintiff counters that viable claims exist
as Defendants exposed Plaintiff to cruel and unusual punishment by way of unsafe
conditions of confinement and each Defendant acted with deliberate indifference to those
conditions. (Doc. 8 at 23-24, 44 73-74.)

i. Requirements to State an Eighth Amendment Conditions of Confinement Claim

“Tt is undisputed that the treatment a prisoner receives in prison and the conditions
under which [the prisoner] is confined are subject to scrutiny under the Eighth
Amendment.” Helling v. McKinney, 509 U.S. 25, 31 (1993); see also Farmer v. Brennan,
511 U.S. 825, 832 (1994). The Eighth Amendment requires that prison officials take
reasonable measures to guarantee the safety and well-being of prisoners. Farmer, 511 U.S.
at 832-833; Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). “To determine whether
the conditions of [a plaintiffs] confinement constitut[e] cruel and unusual punishment, [a
court] must assess whether [plaintiff] was deprived of the ‘minimal civilized measure of

life’s necessities.’” Frost v. Agnos, 152 F.3d 1124, 1128 (1991) (quoting Wilson v. Seiter,

{501 U.S. 294, 304 (1991)). The Eighth Amendment analysis consists of both an objective

and subjective test. Under the objective test, a plaintiff must allege facts sufficient to
plausibly show that he faced conditions posing a “substantial risk of serious harm” to his
health or safety; and under the subjective test, a plaintiff must allege facts demonstrating
that the individual prison official he seeks to hold liable was “deliberately indifferent” to
those risks. Farmer, 511 U.S. at 837; Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir.
2010). |

a. Objective Test’s Exacerbating Condition Requirement

 

California district courts have held that conditions such as slippery floors, without
more, “do not state . .. an arguable claim for cruel and unusual punishment.” Jackson v.
State of Ariz., 885 F.2d 639, 641 (9th Cir. 1989), superseded by statute on other grounds
as stated in Lopez, 203 F.3d at 1130-31. Even in cases involving hazardous conditions

coupled with a prison staff’s knowledge and/or failure to repair such condition, to impose

7
3:19-cv-0 1605-LAB-RBM

 

 
0 Oo NY DW WH BP WN

NW NY NY NY NY WN NNN — BH HB Se Be Be SF eS BS
Oo AN NW BPW NY YF CO OO HAND HN NA FW NY KF OC

=

 

 

[fase 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.432 Page 8 of 13

liability under the Eighth Amendment courts generally require an exacerbating condition.
See, e.g, Wallace v. Sherman, 1:20-cv-00213 (EPG\PC), 2020 WL 4193968 (E.D. Cal.
July 21, 2020) (dismissing complaint that alleged a leaky roof that prison staff knew of,
which caused plaintiff to slip and fall resulting in a head injury, was not an Eighth
Amendment violation). For example, in Osolinski v. Kane, 92 F.3d 934 (9th Cir. 1996),
where an oven door fell off. and burned plaintiff because prison officials failed to make
repairs, the Court noted plaintiffs failure to allege facts demonstrating that he could not
protect himself from the danger. (/d. at 938.) The Court found no Eighth Amendment
violation as the objective test failed and it ultimately reversed and remanded to dismiss the
case on qualified immunity grounds. (Id. at 939.) _ |

An example of an exacerbating condition includes circumstances where a prisoner
is ordered to continue operating equipment, despite the prison’s knowledge of its defects
and/or danger. Morgan v. Morgensen, 465 F.3d. 1041, 1045 (9th Cir. 2006) (finding
prison’s order to work dangerously defective printing press constituted an exacerbating |:
condition); Hoptowit v. Spellman, 753 F.2d 779 (9th Cir. 1985) (finding inadequate lighting
exacerbated safety hazards in prison’s occupational areas). Another example of an
exacerbating condition includes circumstances where a dangerous condition exists,
coupled with past instances of injury involving a handicapped plaintiff. In Frost, where a
pretrial detainee who wore a leg cast fell multiple times in a slippery bathroom because
officials denied him a handicapped-accessible shower, the Court held that the plaintiff
could state a Section 1983 claim. Frost v. Agnos, 152 F.3d 1124, 1129 (9th Cir. 1998).
The Court reasoned that because. plaintiff had fallen and injured himself multiple times
while on crutches, this set of facts was distinguishable from Jackson where slippery floors |
by themselves did not constitute cruel and unusual punishment. Jd.

Here, Plaintiff alleges that the ceiling leak posed a danger to himself, Adame, and
other visitors. (Doc. 8.) Although Plaintiff and Adame allegedly suffered injuries because
the ceiling collapsed above them in the visiting room, the FAC, by itself, fails to show an

additional condition that exacerbated the danger of the ceiling leak. (Ud) Similar to

8

3:19-cv-01605-LAB-RBM

 

 
oo HN NHN OO BP WY NO &

on ~~ HDA WN Er WwW NO FS & Oo A aN NHN WN Rh Wo NO KF OS

i,

 

 

Hase 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.433 Page 9 of 13

Osolinski, the officers in this case had notice of the leaking air conditioning unit, failed to
request repairs, and Plaintiff sustained an injury as a result. (Doc. 8 at 13-17, {ff 13-14, 29-
32.) As in Osolinksi, Plaintiff has not established an additional exacerbating condition,
and therefore, has failed to demonstrate a substantial risk of serious harm for his Eighth
Amendment claim. Osolinksi, 92 F.3d at 939.

| Further, this case is distinguishable from Frost. There are no facts in Plaintiff's FAC
to suggest that he suffered from any disability or previously sustained injuries from the
leaking roof. (Doc. 8); see also Frost, 152 F.3d at 1127, 1129. Plaintiff claims in his
Opposition that Officer Ramirez and Officer Flores specifically assigned him and Adame
to sit underneath the leaking roof. (Doc. 20 at 12-13.) However, because Plaintiff raised
this fact in his Opposition and not in his FAC, these additional allegations cannot be
considered for purposes of ruling on Defendants’ 12(b)(6) motion to dismiss. Tellabs, Inc.,
551 U.S. at 322-23. Because the FAC does not allege an exacerbating condition to
demonstrate a substantial risk of harm, Plaintiff fails to meet the objective test the Eighth
Amendment requires. Morgensen, 465 F.3d. at 1045; Osolinksi, 92 F.3d at 939.

b. Subjective Test’s Deliberate Indifference Requirement

 

To demonstrate deliberate indifference, a plaintiff must allege facts sufficient to
plausibly show that the defendant both knew of and disregarded a substantial risk of serious
harm to his health and safety. Farmer, 511 U.S. at 837. | Thus, a plaintiff must allege “the
official [was] both... aware of facts from which the inference could be drawn that a
substantial risk of serious harm exist[ed], and [that] he .. . also dr[e]w that inference.” Jd.

Here, Plaintiff alleges that Defendants were aware of the ceiling leak because a
visitors’ committee notified Warden Madden of the issue on multiple occasions, including
a meeting that took place thirty days before the ceiling collapsed on Plaintiff and Adame.
(Doc. 8 at 14-15, qq 18-22; Doc. 9 at 12.) Despite the concerns, Warden Madden allegedly
failed to take immediate and precautionary measures such as ordering the ceiling’s repair. |
(Doc. 8 at 15, 17, {§ 21, 32.) Plaintiff also alleges that Officer Ramirez and Officer Flores

were assigned to CEN’s Facility C visiting room for at least ninety days before the incident

9
3:19-cv-01605-LAB-RBM

 
0 A tN HD WH FF W NH

NO po WP WN WN WN NHN WN ND FP HF HF KF KF Ee SFE SS
ao sa DO A BP WY NY KF CO OO Wns WB A FP WW NYO KS OS

 

ASe 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.434 Page 10 of 13

and visitors and other inmates put them on notice of the leak. (Id. at 15-16, {] 24-30.)
Plaintiff contends Officer Ramirez and Officer Flores failed to submit a maintenance |
request to repair the leak and waived the August 2015 incident as nonsense. (Doc. 8 at 16-
17, 430.; Doc. 9 at 12.) Additionally, Plaintiff alleges both Officers laughed after Plaintiff
and Adame reported the incident. (Doc. 8 at 17-18, 34-38.) Officer Ramirez and Officer
Flores’ alleged conduct is similar to defendants’ conduct in Robinson v: Prunty, 249 F.3d
862, 867 (9th Cir. 2001), where the court found prison officials’ alleged awareness and
indifference to a serious risk of violent outbreaks, coupled with alleged joking, and failure
to intervene demonstrated deliberate indifference. (Doe. 9 at 13.) Based on the FAC’s
allegations, it plausibly alleges that Defendants knowingly disregarded the ceiling leak and
the risks it posed to inmates seated beneath it. U/d. at 12-13.) However, because the FAC
fails to plausibly satisfy the objective prong of the Eighth Amendment claim, Plaintiff fails
to state a claim establishing an Eighth Amendment violation for unsafe conditions of
confinement. See supra pp. 7-9. |

Based upon the foregoing, the undersigned respectfully recommends that
Defendants’ MTD be GRANTED for failure to state an Eighth Amendment claim upon
which relief can be granted. _

ii. Qualified Immunity Defense

Qualified immunity shields government officials from liability for civil damages
unless their conduct violates clearly established statutory or constitutional rights of which
a reasonable person would have known. Anderson v. Creighton, 483 U.S. 635, 638-40
(1987). The U.S. Supreme Court set forth a two-part analysis for determining government
officials’ qualified immunity defense. First, the court must consider whether the facts
“[t]aken in the light most favorable to the party asserting the injury. . . Show [that] the
[defendant’s] conduct violated a constitutional right[.]” Saucier v. Katz, 533 U.S. 194, 201
(2001); see also Scott v. Harris, 550 U.S. 372, 377 (2007). Secondly, the court must
determine whether that right was clearly established at the time of the challenged conduct.
Katz, 533 U.S. at 201. |

10

 

3:19-cv-01605-LAB-RBM

 
So Fe HN NH OO HRW YN

oOo nN DO ON HR WD NYO FKF§ DB OBO WB NTN HDB vn BR WW NYO KF OS

 

fase 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.435 Page 11 of 13

Defendants argue they are entitled to qualified immunity because established
preexisting law did not give them “fair warning” that their conduct was unlawful. (Doc.
15 at 13-14.) However, a qualified immunity analysis is premature at this stage as
Plaintiff's FAC fails to plausibly allege any constitutional violation. See supra pp. 7-10.
Without a constitutional violation, there is no necessity to inquire whether the right was
clearly established. Saucier, 533 U.S. at 201; see also County of Sacramento v. Lewis, 523
U.S. 833, 841 (1988) (“[The] better approach to resolving cases in which defense of
qualified immunity is raised is to determine first whether plaintiff has alleged a deprivation
of constitutional right at all.”); Wheeler v. Marengo, 2019 WL 5963914, at *6 (S.D. Cal.,
Nov. 13, 2019) (finding that it would be premature to recommend granting or denying a
qualified immunity defense on the merits after recommending granting a motion to dismiss
and granting plaintiff leave to amend); Victoria v. City of San Diego, 326 F.Supp.3d 1003
(2018) (finding that the court was not in a position to analyze the qualified immunity
defense with a particular degree of scrutiny after granting defendant’s motion to dismiss
and granting plaintiff leave to amend his claims). Based upon the foregoing, the
undersigned respectfully recommends that Defendants’ MTD on qualified immunity
grounds be DENIED WITHOUT PREJUDICE.

iti. Plaintiff °’s Motion for Leave to F ile Second Amended Complaint

As stated above, Plaintiff filed a Motion for Leave to file a second amended
complaint after full briefing on Defendants’ MTD. (Doc. 22.)

Generally, courts freely grant leave to amend a complaint that has been dismissed.
Fed. R. Civ. P. 15(a); Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393,
1401 (9th Cir. 1986). “Leave [to amend] shall be freely given when justice so requires.”
Fed. R. Civ. P. 15(a).’ It “should be granted ‘if it appears at all possible that the plaintiff
can correct defect.”” Schreiber, 806 F.2d at 1401 (quoting Breier v. N.Cal. Bowling
Proprietors’ Ass’n, 316 F.2d 787, 789-90 (9th Cir. 1963)). Moreover, “[iJn the absence of
any apparent or declared reason—such as undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments... , undue.

11

 

3:19-cv-01605-LAB-RBM

 

 
Oo Fe IN DBD WH BR WW HNO

WN Nw NY NY NWN WN Yee Be ee ee eS
ONDA A BR wW NH BF SO wONK A WnNAKRwWNHH SOS

 

ASe 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.436 Page 12 of 13

prejudice to the opposing party by virtue of allowance of the amendment, futility of

999

amendment, etc.—the leave sought should, as the rules require, be “freely given.’”” Foman

y. Davis, 371 U.S. 178, 182 (1962). However, “the Ninth Circuit has recognized that
plaintiffs do not enjoy unlimited opportunities to amend their complaints.” Stone v. Conrad
Preby’s, 2013 WL 139939, at *2 (S.D. Cal. Jan. 10, 2013) (citing McHenry v. Renne, 84
F.3d 1172, 1174 (9th Cir. 1996)); see also Lopez, 203 F.3d at 1130.

Here, Plaintiff requested to amend_his complaint to correct any pleading
deficiencies. (Doc. 22 at 2.) Based on additional facts alleged in Plaintiff's Opposition to
the MTD, (Doc. 20), it appears Plaintiff may be able to allege additional facts in an
amended complaint to support his Eighth Amendment claim. See supra pp. 7-9; see also
Broam v. Bogan, 320 F.3d 1023, 1026 (9th Cir. 2003) (noting that facts raised for the first
time in an opposition to a motion to dismiss should be considered in determining whether
to grant leave to amend.) Allowing Plaintiff a second! opportunity to file a second
amended complaint would not cause an undue delay or unduly prejudice the opposing |:
party. Therefore, the undersigned recommends that Plaintiff's Motion for Leave to amend
his complaint be GRANTED. (Doc. 22.)

VI. CONCLUSION

For the reasons discussed, the undersigned respectfully submits this Report and
Recommendation to United States District J udge Larry Alan Burns pursuant to 28 U.S.C.
§ 636(b)(1)(B) and Local Civil Rule 72.1(c)(1)(e). For the reasons set forth above, IT IS
HEREBY RECOMMENDED that the Court issue an order approving and adopting this
Report and Recommendation:

(1) GRANTING Defendants’ Motion to Dismiss Plaintiffs First Amended

Complaint;

 

! On November 4, 2019, the Court gave Plaintiff forty-five days leave to file an amended complaint after
dismissing Plaintiffs Complaint sua sponte during an initial screening. (Doc. 5.) Plaintiff filed the FAC
on January 27, 2020. (Doc. 8.)

12
3:19-cv-01605-LAB-RBM

 

 

 
oA SN HD On BP WD YN

NN NY NY KY NN NN GS Be Se Se SF ese Be eB Be
CIA A KF wWwNHNHEH SO MANIA NWN KWH KK OO

 

Hse 3:19-cv-01605-LAB-RBM Document 25 Filed 04/28/21 PagelD.437 Page 13 of 13

(2) GRANTING Plaintiff leave to file a second amended complaint;

(3) DIRECTING the Clerk of Court to send Plaintiff a blank Civil Rights Act
42 U.S.C. § 1983 form complaint;

(4) DIRECTING Plaintiff to use the blank form complaint by the Clerk of Court,
to the extent Plaintiff elects to file a second amended complaint. The second amended
complaint must allege any and all claims against Defendants in one pleading WITHOUT
reference to any of the superseded pleadings (i.e., Initial Complaint or FAC). See Local
Civil Rule 15.1; and .

— (5) GRANTING Plaintiff through J une 14, 2021 to file a second amended
Complaint. | . .

It is further ORDERED that that no later than May 12, 2021, any parties to this
action may file written objections to this Report and Recommendation with the Court and
serve a copy on all parties. The document should be captioned “Objections to Report and
Recommendation.”

It is further ORDERED that any reply to the objections shall be filed with the Court
and served on all parties no later than May 26, 2021. The parties are advised that failure
to file objections within the specified time may waive the right to raise those objections on
appeal of the Court’s Order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
Martinez v. Yist, 951 F.2d 1153, 1156 (9th Cir. 1991). |

IT IS SO ORDERED.
C A

DATE: April 28, 2021
ON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

13
3:19-cv-01605-LAB-RBM

 

 
